DETAILED ACTION
	Claims 1, 3-8, 10-11 and 13-17 are pending. Claims 2, 9 and 12 are canceled. This is in response to Applicant’s amendment and arguments filed on November 18, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Jacob Lacombe #63,036 on December 8, 2021.

Claim Amendment
1. (Currently Amended) An apparatus for monitoring a database, the apparatus comprising: 
a transceiver; and 
a processor operatively coupled to the transceiver, 
wherein the processor is configured to: 
 	acquire a query used in an access of the database from the database through the transceiver; 
 identify a first code included in the acquired query from the database, wherein the first code is included in the acquired query as an annotation of the acquired query; 
replace the first code, included in the acquired query, for query checking to a predefined text; 
generate a second code based on the predefined text for query checking; 
compare the first code and the second code; and 
a result of the comparison of the first code and the second code.  

2. (Canceled) 2DOCKET No. SAMS06-17185 APPLICATION NO. 16/464,218 PATENT  

3. (Original) The apparatus of claim 1, wherein the first code is disposed to a predetermined location of the acquired query.  

4. (Original) The apparatus of claim 1, wherein the acquired query is a query identified as consuming a greater time than a predetermined time for data access among a plurality of queries used in the access to the database.  

5. (Currently Amended) The apparatus of claim 1, wherein the processor is configured to determine the predefined text based on a type of the query.  

6. (Original) The apparatus of claim 1, wherein the processor outputs an alarm which notifies that hacking to the database occurs if the first code and the second code are not matched to each other.  

7. (Original) The apparatus of claim 6, wherein the processor is configured to display a screen which indicates the alarm through a display or to transmit a message which notifies the alarm to another apparatus.  


a transceiver; and 
a processor operatively coupled to the transceiver, 
wherein the processor is configured to: 
receive information for an access to the database through the transceiver; 
create a query including a predefined text based on the information, wherein the predefined text is included in the query as an annotation of the query;
 identify the predefined text included in the query; 
convert the predefined text into a code for query checking, wherein the code for query checking is included in the query as the annotation at a predetermined location of the query; and 
transmit the query including the converted code for query checking to the database through the transceiver.  

9. (Canceled)  

10. (Currently Amended) The apparatus of claim 8, wherein the processor is configured to determine the predefined text based on a type of the query.  

11. (Currently Amended) A method for monitoring a database, the method comprising: acquiring a query used in an access of the database from the database; 

replacing the first code, included in the acquired query, for query checking to a predefined text; 
generating a second code based on the predefined text for query checking; comparing the first code and the second code; and
outputting information on validity of the acquired query based on a result of the comparison of the first code and the second code.  

12. (Canceled)  

13. (Original) The method of claim 11, wherein the first code is disposed to a predetermined location of the acquired query.  

14. (Original) The method of claim 11, wherein the acquired query is a query identified as consuming a greater time than a predetermined time for data access among a plurality of queries used in the access to the database.  

15. (Currently Amended) The method of claim 11, wherein the acquiring of the query comprises determining the predefined text based on a type of the query.  

16. (Previously Presented) The method of claim 11, wherein the outputting of the information on validity of the acquired query comprises outputting an alarm which 

17. (Previously Presented) The method of claim 16, wherein the outputting of the information on validity of the acquired query comprises displaying a screen which indicates the alarm through a display or transmitting a message which notifies the alarm to another apparatus.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	After further search and consideration, Examiner concedes Applicant’s arguments are persuasive since there is there is no art singly or in combination teaches all features recited in claims 1, 8 and 11. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/TRI M TRAN/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        16464218